EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jay R. Akhave (applicant’s representative) on August 19, 2021.
The application has been amended as follows: 

In Claim 6, line 5, insert --- the --- between “into” and “one”.
In Claim 9, last line, add --- additional --- in front of “penetration enhancers”.
In Claim 10, line 2, delete “composition comprises”.
In Claim 10, line 2, add --- are --- after “additives”.
In Claim 10, line 7, delete “diethylene glycol monoethyl ether,”.
In Claim 10, last line, change “cetosteryl” to --- cetostearyl ---.
In Claim 22, line 4, change “1.5-4%” to --- 0.5-5% ---.
In Claim 22, line 7, change “1.5-7” to --- 3-6 ---.

It is to be noted that the Examiner’s amendment on claim 22 is being made so as to provide proper support for the amounts of hydroxyethyl acrylate/ sodium acryloyldimethyl taurate copolymer and Polyoxyl 20 cetostearyl ether.
The following is an examiner’s statement of reasons for allowance: As previously indicated, Manetta et al (US 20060100165 A1) does not teach or suggest the use of instant hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 20, 2021